EXHIBIT 10.2

 

DISTRIBUTION AGREEMENT

 

THIS AGREEMENT is dated as of April 12, 2017, by and between Camino Products,
LLC A Delaware Limited Liability Company (the “Company”) located at 2075
Hathaway Ave, Westlake Village, CA 91362 and Global Quest Nutrients, LLC a
Colorado Limited Liability Company (the “Distributor”) located at _9200 East
Mineral Ave. Ste 350, Centennial, CO 80104.

 

The parties agree as follows:

 

1. Appointment of Distributor.

 

1.1 Appointment. The Company hereby appoints the Distributor, and the
Distributor accepts such appointment, as a distributor of those products listed
on Schedule B attached hereto (the “Products”) in the territory set forth on
Schedule A (the “Territory”).

 

1.2 Sub-distributors. The Distributor shall have the right to appoint any number
of sub-distributors within the Territory to sell and distribute the Products,
provided that any and all such sub-distributors are identified in writing to the
Company and agree to be bound by at least all the restrictions imposed on the
Distributor herein, and the rights of such sub-distributors are made expressly
subject to the rights of the Distributor hereunder. All sub-distributor
candidates must be submitted to the Company for approval prior to the
Distributor signing any sub-distributor agreements.

 

1.3 Product Specifications. The Company will supply Products in accordance with
specifications , which the Company will make available to the Distributor upon
the Distributor’s request. The Company and the manufacturers (“Manufacturers”)
of the Products shall have the right, without the Distributor’s approval or
consent, to make any changes, improvements or enhancements (a “Modification”) to
the Products which the Company in its sole opinion determines. The Company will
promptly notify the Distributor of any Modification and will provide any
resulting changes to the Product specifications to Distributor.

 

1.4 Competitive Products. During the term of this Agreement, the Distributor
shall not, either directly or indirectly, develop, produce, promote or
distribute products or technology that are similar or competitive to the
Products.

 

2. Clinical and Testing Protocols. All clinical protocols and other test
protocols for the Products shall be subject to prior written approval by the
Company before testing is undertaken, and the Distributor shall promptly provide
the Company with all data and information resulting from such tests or otherwise
becoming available to the Distributor during the term hereof.

 

  1 | Page

   



 

3. Orders; Price; Terms.

 

3.1 Purchase Orders. The Distributor shall order Products from the Company by
written purchase orders incorporating all the terms of this Agreement.
Distributor’s purchase orders shall provide Company with detailed shipping
instructions, specified delivery dates and shipping addresses.

 

3.2 Product Pricing. The Distributor’s prices for Products are set forth on
Schedule B. The Company shall have the right to change such prices and to add or
delete Products from Schedule B from time to time upon at least 45 days’ prior
written notice to the Distributor.

 

3.3 Payment Terms. Distributor, upon initiating Purchase Order, will pay Company
fifty percent (50%) of all Products ordered and Distributor will pay Company the
remaining fifty percent balance upon verification by Company to Distributor that
the order is ready to ship. All payments shall be made to the Company by wire
transfer of funds to a bank account designated by Company or by any other method
of payment approved in advance by Company. Distributor cannot cancel Purchase
Orders with Company, or obtain payment refunds from Company for Purchase Orders
that Distributor placed with Company or has previously paid to Company. Company
will not ship Distributor’s Products without advance payment.

 

3.4 Inventory Levels. The Distributor will maintain a minimum inventory stocking
level of at least sixty (60) days of Product in order to support the on-going
purchasing needs of its customers within the Territory.]

 

4. Duties of the Company.

 

4.1 Training. The Company will provide to the Distributor initial and ongoing
training regarding the Products at such times and locations as the Company deems
reasonable. Should the Company or any of its affiliates need to travel to the
Territory for training, the Company reserves the right to charge the Distributor
for the Company’s out- of-pocket travel expenses.

 

  2 | Page

   



 

4.2 Promotional Materials. To assist the Distributor in its marketing hereunder,
the Company shall furnish to the Distributor from time to time with promotional
materials, data, brochures, advertising material and photographs with respect to
the Products, and with publications, reprints and other relevant Product
information (“Promotional Materials”) consistent with the Company’s then
existing market support policies, which the Company can change from time to
time. At its option, the Company may provide the same to the Distributor in
electronic format. Distributor may use such materials solely as provided under
this agreement. Distributor shall not alter such materials or use other
materials in connection with the marketing and distribution of the Products
hereunder without the Company’s prior written approval.

 

4.3 Technical Materials. Company will provide Distributor with a complete set of
technical documents and materials, including but not limited to clinical
studies, copies of patents (granted and/or pending), white papers and doctor
observational reviews of their experience with the Products in their practices.
The information will be provided in both printed and electronic format. As new
materials become available, the Company will make them available to the
Distributor.

 

5. Duties of the Distributor.

 

5.1 Sales Efforts. During the term of this Agreement, the Distributor will use
its best efforts to maximize market penetration and sales of the Products in the
Territory and, in connection therewith, will perform such duties as may be
reasonably required.

 

5.2 Personnel. The Distributor will maintain knowledgeable personnel to sell the
Products and to provide specified instructions to its customers in the use of
the Prod- ucts. The Distributor will attend (and will cause its sales
representatives to attend), at Distributor’s expense, training sessions relating
to the Products or their use at times and schedules mutually agreed upon. The
Distributor will be responsible for training of all sub-distributors within the
Territory to the satisfaction of the Company.

 

5.3 Communications. The Distributor will communicate with the Company monthly,
or at more frequent intervals if requested by the Company, to inform the Com-
pany of its marketing activities, sales history and other information reasonably
requested by the Company, to include reports of the market for the products, key
customer contacts and prospects, and other information regarding the sales of
the Products, in such detail as reasonably requested by the Company, including a
rolling forecast as outlined in the Sec- tion 5.8 for each Product. At least two
times per year, the Distributor will meet with the Company to discuss projected
sales and the Distributor’s promotional and marketing plans for the Products.
Such meetings will take place at times and locations to be deter- mined by
mutual agreement.

 

  3 | Page

   



 

5.4 Leads. The Distributor will respond promptly to all sales leads and use its
best efforts to consummate all sales opportunities.

 

5.5 Customer Complaints. The Distributor will respond promptly to all customer
complaints and report all such complaints to the Company using the Company’s
Product Complaint procedures set forth in Schedule C attached hereto.

 

5.6 Expired Products. The Distributor shall not sell Products beyond their
stated expiration date. With the Company’s written consent, Distributor may
return products with fewer than three (3) months until expiration to the Company
in exchange for like Products with a later expiration date. All returns of
products under this Section shall be at Distributors expense.

 

5.7 Promotion.

 

(a) The Distributor will implement and observe sales and promotion policies as
may be established by mutual agreement.

 

(b) The Distributor will not alter, remove or modify the Product pro motion
materials or labels in any way without the Company’s prior written consent.

 

(c) Upon termination of this Agreement, the Distributor will transfer the
Promotion Materials to the Company.

 

(d) The Distributor will actively promote and advertise the Products in the
Territory using the Company’s name, literature and other support material
supplied by the Company (as translated by the Distributor).

 

5.7 Regulations. The Distributor will advise the Company of the requirements of
any rule, regulation or law within the Territory regarding sales or use of the
Products, proprietary rights or similar matters, and will comply with all
actions reasonably requested by the Company to protect the Company’s patents and
other proprietary rights in the Products and to comply with applicable laws.

 

5.8 Business Plan. The Distributor shall jointly establish with the Company a
fifteen (15) day Market Development Period (“Market Development Period”)
following the execution of this Agreement, which will include the development of
a reasonably detailed Business Plan (“Business Plan”) which will be heretofore
attached as Schedule D.

 

  4 | Page

   



 

for the marketing and distribution of the Products, including price strategies
and promotional activities. The Distributor will update such Business Plan every
six (6) months.

 

5.9 Exclusivity. Distributor will be granted exclusive Distributor rights as a
“Distributor” for Company. Company will not sign any new companies as a
Distributor for the Company, without the written permission from Distributor.
Company will not be precluded from using it’s own efforts to sell product
through its own employed or contracted sales force and or its own On-Line
efforts as the manufacture of the products that are included in this Distributor
Agreement.

 

6. Minimum Orders.

 

Minimum Order Levels. The Distributor and the Company shall, prior to the end of
the Market Development period o, agree on the minimum order levels (“Minimum
Order Levels”) for the next twelve (12) month period on a quarter by quarter
basis. The parties will agree to an updated Minimum Order Level for every twelve
(12) month period thereafter,. If the parties are unable to agree upon Minimum
Order Levels for the succeeding four quarters (on a quarter by quarter basis),
the Minimum Order Levels for each quarter shall automatically be established at
120% of the average Minimum Order Levels for the preceding four quarters (or, in
the case of the four quarters following the initial four (4) quarters of Minimum
Order Levels, the pre- ceding two quarters), If Company is not able to fulfill
orders within 30 days from the time an order is received by Company, the Company
shall not be able to terminate Exclusivity until Company is able to begin to
deliver products within the 30 days from receipt of order. Minimum Order Levels
shall be negotiated in good faith while Company is not able to deliver products
timely.

 

6.1 Six Month Purchase Default. In the event that the Distributor fails to order
from the Company a dollar amount of Products equal to seventy-five percent (75%)
or greater than the Minimum Order Levels for any six month period during the
term of this Agreement, the Distributor shall have committed a “Six Month
Purchase Default”. In the event that the Distributor fails to cure a Six Month
Purchase Default by purchasing during the next succeeding six month period a
number of Products such that the amount of purchased Product for the two six
month periods exceeds the Minimum Purchase Lev- el for the two six month periods
in aggregate, the Company shall be entitled to terminate this Agreement at any
time thereafter upon thirty (30) days’ written notice.

 

6.2 Distributor Purchase – National Exclusivity Company has agreed to sell
Distributor for consideration, a National Exclusive distributorship. Exclusivity
covers the Entire United States of America. Distributor agrees to pay a sum in
U.S. dollars in the amount of $20,000.00 (twenty thousand) payable within 30
days from the execution of the Agreement. Exclusivity will be subject to minimum
sales quotas included in this Agreement.

 

  5 | Page

   



 

7. Warranties; Indemnity.

 

7.1 Limitation of Warranty. Except as otherwise expressly provided herein or in
writing by the Company, THE COMPANY MAKES NO WARRANTIES (OTHER THAN THE WARRANTY
OF TITLE TO THE PRODUCTS), EXPRESS OR IMPLIED, NOR ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WITH REGARD TO THE
PRODUCTS. The Distributor shall be solely responsible for any representation or
warranty which it, its employees, agents or sub-distributors makes regarding the
Products which are not authorized by the Company in writing, and the Distributor
hereby agrees to indemnify and hold the Company harmless from all loss, costs,
claims, damages and suits, including attorneys’ fees, which the Com- pany may
incur as a result of any unauthorized representation or warranty made regarding
the Products by the Distributor or any of its employees, agents or
sub-distributors.

 

7.2 Limitation of Liability.

 

THE COMPANY’S LIABILITY FOR DAMAGES TO THE DISTRIBUTOR FOR ANY CAUSE WHATSOEVER,
REGARDLESS OF THE FORM OF ANY CLAIM OR ACTION, SHALL NOT EXCEED THE AGGREGATE
PRICE PAID BY THE DIS- TRIBUTOR FOR PRODUCTS UNDER THIS AGREEMENT. THE COMPANY
SHALL IN NO EVENT BE LIABLE FOR ANY LOSS OF PROFITS OR USE OF THE PRODUCTS, OR
FOR ANY SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING HEREUNDER.

 

  6 | Page

   



 

7.3 Indemnification. The Distributor hereby agrees to indemnify, defend and hold
the Company harmless from all loss, costs, claims and expenses, including
reason- able attorneys’ fees, arising from or proximately caused by the fault or
negligence of the Distributor or its officers, employees or agents or relates to
any failure by the Distributor to comply with the terms of this Agreement or any
applicable laws or regulations regard- ing the sale of the Products by it. The
Company hereby agrees to indemnify, defend and hold the Distributor harmless
from all loss, costs, claims and expenses, including reason- able attorneys’
fees arising from or proximately caused by the fault or negligence of the
Company or its officers, employees or agents, or relating to any failure by the
Company to comply with the terms of this Agreement or any applicable laws or
regulations relating to the Products. In no event will the Company be liable to
customers or other third par- ties for damages caused by repairs or alterations
made to the Products without the Company’s written approval; damages due to
deterioration during periods of storage by the Distributor or its customers; or
loss of profits or use of the Products or any special, inci- dental or
consequential damages in connection with the use or performance of the Prod-
ucts.

 

7.4 Notice; Opportunity to Defend. In the event of any claim for which in-
demnification is provided herein, the party claiming a right to indemnification
(the “In- demnitee”) shall give prompt written notice of such claim to the other
party (the (“In- demnitor”) and shall give authority and full information and
assistance (at Indemnitor’s expense) for defense of the same. The Indemnitee
shall have the right to employ separate counsel in any such claim or suit and to
participate in the defense thereof, but the fees and expenses of the
Indemnitee’s separate counsel shall not be borne by the Indemnitor unless the
Indemnitor so agrees in writing or the Indemnitor after notice does not assume
such defense. The Indemnitor shall not be liable to indemnify the Indemnitee for
any settle- ment effected without the Indemnitor’s consent, unless the
Indemnitor fails after notice to defend such claim, suit or proceeding.]

 

  7 | Page

   



 

8. Term and Termination.

 

8.1 Term. This Agreement shall become effective as of April 12, 2017 and shall,
unless earlier terminated in accordance with this Agreement, remain in full
force and effect for a twelve-month term ending April 11, 2018. Except as
provided above, the term of this Agreement will be extended automatically for
renewal every year, unless either party notifies the other of its election not
to so renew within 60 days before the expiration of the original or renewal
term, as the case may be.

 

8.2 Termination.

 

(a) If either party shall become insolvent or bankrupt or admit in writ- ing its
inability to pay its debt as they mature, or make an assignment for the benefit
of its creditors or cease to function as a going concern, the other party shall
have the right im- mediately to terminate this Agreement by giving notice of its
election to do so.

 

(b) Either party may terminate this Agreement upon notice to the other party (i)
if the other party has committed a material breach of any provision of this
Agreement and such breach has remained uncured for thirty (30) days following
notif- ication of such breach given to the breaching party, or (ii) if the other
party is the subject of an involuntary proceeding in bankruptcy or insolvency
and such proceeding is not fi- nally dismissed within forty-five (45) days of
its institution.

 

(c) The Company may terminate the exclusivity section of this Agreement upon
notice to the Distributor in accordance with Sections 6.1 or 6.2.

 

(d) If the Company or the Manufacturers that it represents merges with or is
acquired by a third party, or if the Company or its Manufacturers establish an
agreement with a multi-national sales organization regarding the distribution of
some or all of the Products in the Territory, the Company may terminate this
agreement upon ninety (90) days written notice to the Distributor, and the
Distributor shall be entitled to compensa- tion set forth below.

 

9. Effect of Termination.

 

9.1 During such ninety (90) day notice period referred to in Section 8.2.d, the
parties will cooperate in the orderly transition and transfer of the
Distributor’s business in connection with the Products to the Company or its
designee, including without limitation, the transfer of Distributors business
and customer records for the Products.

 

  8 | Page

   



 

9.3 Upon any termination of this Agreement, the Distributor shall promptly give
to the Company all data and information relating to the Products and the
customers thereof. All inventory will be returned to the Company or at the
Company’s request transferred to a new distributor. The Distributor will be
reimbursed at invoiced cost, plus shipping and duties for inventory that is in
good marketable condition. The Company or its new distributor will examine other
non-marketable inventory available for inspection on a date and time established
by the Company to determine a depreciated value, if any, the Company will offer.

 

9.4 No Compensation. Upon termination of this Agreement, neither party shall be
liable to the other for any loss of profits or prospective profits of any kind
or nature sustained or arising out of such termination or any other compensation
of any kind. The termination of this Agreement shall not relieve or release
either party from making payments which became due prior to termination or from
the confidentiality provisions of this Agreement..]

 

9.5 Survival. The provisions of Sections 7, 8.3, 8.4, 8.5, 9.1, 9.4, 10.7 and
10.8 of this Agreement shall survive any termination of this Agreement in
accordance with their terms..]

 

9.6 The Company will take over all of the business transactions including
service at the time of termination. [.]

 

10. Proprietary Rights.

 

10.1 Ownership. The parties acknowledge that the Company, its Manufactur- ers,
licensors or suppliers owns all patents, trademarks, copyrights, trade names and
ap- plications, registrations and all other intellectual and industrial property
rights relating to the Products and the Promotional Materials and any other
information provided by the Company hereunder, any translations thereof, whether
made by the Distributor or other- wise, and that the Distributor has and shall
have no rights thereto or to the use thereof ex- cept as specifically granted by
this Agreement.

 

10.2 Trademark Use. The Distributor will have the royalty free right to pro-
mote and sell the Products only under the Company’s or its Manufactures’
trademarks and trade names, which shall remain the exclusive property of the
Company or its Manufacturer. The Distributor will not copy or modify the
Products nor remove, alter or obscure any patent, copyright, proprietary rights
or trademark notices placed on or displayed in connection with the Products. The
Distributor agrees to use the Company’s or its Manufacturers’ trademarks only as
directed by the Company. The Distributor shall not, and shall not suffer any
person or entity to, register the trade names, logos or trade- marks of the
Company or its Manufacturers in any jurisdiction or use any mark which is
similar to any trade name, logo or trademark of the Company or its
Manufacturers.

 

  9 | Page

   



 

10.3 Infringement. The Distributor agrees immediately to notify the Company of
any infringement of any intellectual property rights of the Company or any claim
that the Products infringe the proprietary rights of a third party.

 

10.4 Confidentiality. The Distributor acknowledges that the Products have been
developed and obtained by the Company at great expense and contains information
and processes proprietary to the Company and trade secrets of the Company and,
in general, constitute proprietary information of the Company. The Distributor
agrees not to disclose or divulge to any third person (including any
sub-distributor) any such informa- tion without the prior written consent of the
Company unless such information is (1) information which the Distributor
possesses at the time of receipt of such information, (2) information which
becomes known to public other than disclosure by the Distributor, and (3)
information which the Distributor receives from third parties, which information
shall be excluded from the confidential information hereunder. All written
information relating to the Product (other than promotional materials and
documentation provided hereunder and intended for use by customers of the
Distributor) or designated as confidential by the Company and provided to the
Distributor including, but not limited to, the terms of this Agreement, sales
and financial data, customer information, manufacturing processes and
specifications for the Products, shall be confidential information of the
Company and the Distributor shall not use (other than in the performance of its
obligations hereunder) or disclose such information to any third party, other
than employees of the Distributor with a need to know such information and who
are bound to maintain the confidentiality of such information, without the prior
written approval of the Company. All such information, know-how and trade
secrets shall remain the sole property of the Company. The parties agree that
the foregoing agreements and restrictions contained in this paragraph shall
survive termination or expiration of this Agreement and, in the event of the
Distrib- utor’s breach of any of the foregoing provisions, the Company shall be
entitled to equi- table and injunctive relief against the Distributor in
addition to other remedies available pursuant to this Agreement or applicable
law.

 

10.5 Non-Circumvent. During the term of this Agreement and for three (3) years
following the termination of this Agreement, the Distributor agrees that it will
not pursue a direct relationship with the Company’s Manufacturers, licensees or
suppliers. The distributor also agrees that it will not have any conversations
with the Company’s Manufacturers, licensees or suppliers for any purpose other
than to fulfill the Distributor’s obligations under this Agreement. This Section
9.5 extends to any of the Distributor’s employees and sub-distributors.

 

  10 | Page

   



 

11. General.

 

11.1 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same instrument.

 

11.2 No Waiver. The failure of either party to enforce at any time any of the
provisions hereof shall not be a waiver of that party’s right thereafter to
enforce any such provisions or to enforce any other provisions of this
Agreement.

 

11.3 Authority. Each party hereto warrants and represents to the other that it
is legally free to enter into this Agreement and that the execution of this
Agreement is duly authorized.

 

11.4 Severability. In the event any provision or term of this Agreement shall be
held by a court to be illegal or unenforceable, all of the other terms and
provisions hereof shall remain in full force and effect unless the term or
provision so held to be illegal or unenforceable is also held to be a material
part of this Agreement such that the parties herein would not have entered into
this Agreement.

 

11.5 Relationship. The relationship created between the parties hereto is that
of independent contractors and supplier and distributor, and neither party nor
any of its em ployees, sub-distributors, customers, nor agents shall be deemed
to be representatives, agents, or employees of the other parties for any purpose
whatsoever, nor shall they or any of them have any authority or right to assume
or create any obligation of any kind or nature, express or implied, on behalf of
the other party.

 

11.6 Compliance with Laws. Distributor shall comply with and obey all laws,
rules, regulations, judgments, treaties and other official pronouncements in the
Territory and any other jurisdiction with respect to the distribution and sale
of the Products in the Territory. Distributor shall not export or import the
Product from any jurisdiction without first obtaining all necessary export or
import permits, clearances or other documentation. At Distributor’s request and
expense, the Company shall render reasonable assistance in the application for
such permits, clearances and other documentation.

 

11.7 Disputes. All disputes, controversies or differences which may arise be-
tween the parties out of or in relation or in connection with this Agreement or
the breach thereof shall be finally settled by binding arbitration conducted in
Colorado in accordance with the then existing Rules of the American Arbitration
Association or other rules mutually acceptable to the parties. Judgment upon the
award by the arbitrators may be entered in any court having jurisdiction
thereof.

 

  11 | Page

   



 

11.8 Choice of Law. This Agreement shall be construed and determined in
accordance-with the laws of the State of California without regard to its choice
of law principles. The parties expressly exclude application of the United
Nations Convention for the International Sale of Goods to any transaction
hereunder.

 

11.9 Force Majeure. Neither party shall be liable to the other party for any
loss, injury, delay, damage or other casualties suffered or incurred by such
other party due to strikes, riots, storms, fires, acts of God, war or any other
cause beyond the reasonable control of either party, except for the payment of
any money which may be due pursuant to the terms of this Agreement.

 

11.10 Assignment. Neither this Agreement nor any of the rights, interests or
obligations of the Distributor under this Agreement shall be assigned, delegated
or sub- contracted without the prior written consent of the Company. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their permitted successors and assigns. In the event that the Company is
purchased this agreement shall remain in effect. The buyer of the Company shall
have the right to make a reasonable offer to buy out rights of the Distributor.
The Distributor shall not reject a reasonable offer.

 

11.11 Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior
negotiations, understandings and agreements between the parties regarding the
subject matter of this Agreement. This Agreement may not be amended except by
written agreement executed by the parties.

 

11.12 Descriptive Headings. The descriptive headings contained in this Agreement
are for convenience only and are not to be used in the construction or
interpretation of this Agreement.

 

Signed, sealed and delivered by a duly authorized representative of each party
hereto as of the date below written.

 

  12 | Page

   



 



Company

Camino Products, LLC

 

Distributor

Carepoint Nutrients, LLC

 

 

 

 

 

 

 

By:

/s/ Mark Kappico

 

By:

/s/ Richard C. Weiner

 

 

 

 

 

 

 

Name:



Mark Kappico

 



Name



Richard C. Weiner

 

 

 

 

 

 

 

Title:



Managing Partner

 



Title:



CEO

 

 

 

 

 

 

 

Date:



May 5, 2017

 



Date:



May 5, 2017

 



 

 



13 | Page



 